One Hundred Eleventh Congress of the United States of America2d SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and tenS. 1481IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend section 811 of the
		  Cranston-Gonzalez National Affordable Housing Act to improve the program under
		  such section for supportive housing for persons with
		  disabilities.1.Short title; references(a)Short titleThis Act may be cited as the
			 Frank Melville Supportive Housing
			 Investment Act of 2010.(b)ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, section 811 or any other provision of section 811,
			 the reference shall be considered to be made to section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).2.Tenant-based rental assistance(a)Renewal through section 8Section 811(d)(4) is amended to read as
			 follows:(4)Tenant-based rental assistance(A)In generalTenant-based rental assistance provided
				under subsection (b)(1) shall be provided under section 8(o) of the United
				States Housing Act of 1937 (42 U.S.C. 1437f(o)).(B)Conversion of existing
				assistanceThere is
				authorized to be appropriated for tenant-based rental assistance under section
				8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons
				with disabilities an amount not less than the amount necessary to convert the
				number of authorized vouchers and funding under an annual contributions
				contract in effect on the date of enactment of the Frank Melville Supportive
				Housing Investment Act of 2010. Such converted vouchers may be administered by
				the entity administering the vouchers prior to conversion. For purposes of
				administering such converted vouchers, such entities shall be considered a
				public housing agency authorized to engage in the operation of
				tenant-based assistance under section 8 of the United States Housing Act of
				1937.(C)Requirements upon turnoverThe Secretary shall develop and issue, to
				public housing agencies that receive voucher assistance made available under
				this subsection and to public housing agencies that received voucher assistance
				under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)) for non-elderly disabled families pursuant to appropriation Acts for
				fiscal years 1997 through 2002 or any other subsequent appropriations for
				incremental vouchers for non-elderly disabled families, guidance to ensure
				that, to the maximum extent possible, such vouchers continue to be provided
				upon turnover to qualified persons with disabilities or to qualified
				non-elderly disabled families,
				respectively..(b)Provision of technical
			 assistanceThe Secretary is
			 authorized to the extent amounts are made available in future appropriations
			 Acts, to provide technical assistance to public housing agencies and other
			 administering entities to facilitate using vouchers to provide permanent
			 supportive housing for persons with disabilities, help States reduce reliance
			 on segregated restrictive settings for people with disabilities to meet
			 community care requirements, end chronic homelessness, as chronically
			 homeless is defined in section 401 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11361), and for other related purposes.3.Modernized capital advance program(a)Project rental assistance
			 contractsSection 811 is
			 amended—(1)in subsection (d)(2)—(A)by inserting (A)
			 Initial project rental
			 assistance contract.— after Project rental
			 assistance.—;(B)in the first sentence, by inserting after
			 shall the following: comply with subsection (e)(2) and
			 shall;(C)by striking annual contract
			 amount each place such term appears and inserting amount
			 provided under the contract for each year covered by the contract;
			 and(D)by adding at the end the following new
			 subparagraph:(B)Renewal of and increases in contract
				amounts(i)Expiration of contract termUpon the expiration of each contract term,
				subject to the availability of amounts made available in appropriation Acts,
				the Secretary shall adjust the annual contract amount to provide for reasonable
				project costs, including adequate reserves and service coordinators as
				appropriate, except that any contract amounts not used by a project during a
				contract term shall not be available for such adjustments upon renewal.(ii)Emergency situationsIn the event of emergency situations that
				are outside the control of the owner, the Secretary shall increase the annual
				contract amount, subject to reasonable review and limitations as the Secretary
				shall
				provide..(2)in subsection (e)(2)—(A)in the first sentence, by inserting before
			 the period at the end the following: , except that, in the case of the
			 sponsor of a project assisted with any low-income housing tax credit pursuant
			 to section 42 of the Internal Revenue Code of 1986 or with any tax-exempt
			 housing bonds, the contract shall have an initial term of not less than 360
			 months and shall provide funding for a term of 60 months; and(B)by striking extend any expiring
			 contract and insert upon expiration of a contract (or any
			 renewed contract), renew such contract.(b)Program requirementsSection 811 is amended—(1)in subsection (e)—(A)by striking the subsection heading and
			 inserting the following: Program requirements;(B)by striking paragraph (1) and inserting the
			 following new paragraph:(1)Use Restrictions(A)TermAny project for which a capital advance is
				provided under subsection (d)(1) shall be operated for not less than 40 years
				as supportive housing for persons with disabilities, in accordance with the
				application for the project approved by the Secretary and shall, during such
				period, be made available for occupancy only by very low-income persons with
				disabilities.(B)ConversionIf the owner of a project requests the use
				of the project for the direct benefit of very low-income persons with
				disabilities and, pursuant to such request the Secretary determines that a
				project is no longer needed for use as supportive housing for persons with
				disabilities, the Secretary may approve the request and authorize the owner to
				convert the project to such use.;
				and(C)by adding at the end the following new
			 paragraphs:(3)Limitation on use of fundsNo assistance received under this section
				(or any State or local government funds used to supplement such assistance) may
				be used to replace other State or local funds previously used, or designated
				for use, to assist persons with disabilities.(4)Multifamily projects(A)LimitationExcept as provided in subparagraph (B), of
				the total number of dwelling units in any multifamily housing project
				(including any condominium or cooperative housing project) containing any unit
				for which assistance is provided from a capital grant under subsection (d)(1)
				made after the date of the enactment of the Frank Melville Supportive Housing Investment Act of
				2010, the aggregate number that are used for persons with
				disabilities, including supportive housing for persons with disabilities, or to
				which any occupancy preference for persons with disabilities applies, may not
				exceed 25 percent of such total.(B)ExceptionSubparagraph (A) shall not apply in the
				case of any project that is a group home or independent living
				facility.;
				and(2)in subsection (l), by striking paragraph
			 (4).(c)Delegated processingSubsection (g) of section 811 (42 U.S.C.
			 8013(g)) is amended—(1)by striking Selection criteria.—
			 and inserting Selection
			 criteria and processing.—(1)
			 Selection
			 criteria.—;(2)by redesignating paragraphs (1), (2), (3),
			 (4), (5), (6), and (7) as subparagraphs (A), (B), (C), (D), (E), (G), and (H),
			 respectively; and(3)by adding at the end the following new
			 paragraph:(2)Delegated processing(A)In issuing a capital advance under
				subsection (d)(1) for any multifamily project (but not including any project
				that is a group home or independent living facility) for which financing for
				the purposes described in the last sentence of subsection (b) is provided by a
				combination of the capital advance and sources other than this section, within
				30 days of award of the capital advance, the Secretary shall delegate review
				and processing of such projects to a State or local housing agency that—(i)is in geographic proximity to the
				property;(ii)has demonstrated experience in and capacity
				for underwriting multifamily housing loans that provide housing and supportive
				services;(iii)may or may not be providing low-income
				housing tax credits in combination with the capital advance under this section;
				and(iv)agrees to issue a firm commitment within 12
				months of delegation.(B)The Secretary shall retain the authority to
				process capital advances in cases in which no State or local housing agency is
				sufficiently qualified to provide delegated processing pursuant to this
				paragraph or no such agency has entered into an agreement with the Secretary to
				serve as a delegated processing agency.(C)The Secretary shall—(i)develop criteria and a timeline to
				periodically assess the performance of State and local housing agencies in
				carrying out the duties delegated to such agencies pursuant to subparagraph
				(A); and(ii)retain the authority to review and process
				projects financed by a capital advance in the event that, after a review and
				assessment, a State or local housing agency is determined to have failed to
				satisfy the criteria established pursuant to clause (i).(D)An agency to which review and processing is
				delegated pursuant to subparagraph (A) may assess a reasonable fee which shall
				be included in the capital advance amounts and may recommend project rental
				assistance amounts in excess of those initially awarded by the Secretary. The
				Secretary shall develop a schedule for reasonable fees under this subparagraph
				to be paid to delegated processing agencies, which shall take into
				consideration any other fees to be paid to the agency for other funding
				provided to the project by the agency, including bonds, tax credits, and other
				gap funding.(E)Under such delegated system, the Secretary
				shall retain the authority to approve rents and development costs and to
				execute a capital advance within 60 days of receipt of the commitment from the
				State or local agency. The Secretary shall provide to such agency and the
				project sponsor, in writing, the reasons for any reduction in capital advance
				amounts or project rental assistance and such reductions shall be subject to
				appeal..(d)Leveraging other resourcesParagraph (1) of section 811(g) (as so
			 designated by subsection (c)(1) of this section) is amended by inserting after
			 subparagraph (E) (as so redesignated by subsection (c)(2) of this section) the
			 following new subparagraph:(F)the extent to which the per-unit cost of
				units to be assisted under this section will be supplemented with resources
				from other public and private
				sources;.(e)Tenant protections and eligibility for
			 occupancySection 811 is
			 amended by striking subsection (i) and inserting the following new
			 subsection:(i)Admission and occupancy(1)Tenant selection(A)ProceduresAn owner shall adopt written tenant
				selection procedures that are satisfactory to the Secretary as (i) consistent
				with the purpose of improving housing opportunities for very low-income persons
				with disabilities; and (ii) reasonably related to program eligibility and an
				applicant's ability to perform the obligations of the lease. Owners shall
				promptly notify in writing any rejected applicant of the grounds for any
				rejection.(B)Requirement for occupancyOccupancy in dwelling units provided
				assistance under this section shall be available only to persons with
				disabilities and households that include at least one person with a
				disability.(C)AvailabilityExcept only as provided in subparagraph
				(D), occupancy in dwelling units in housing provided with assistance under this
				section shall be available to all persons with disabilities eligible for such
				occupancy without regard to the particular disability involved.(D)Limitation on occupancyNotwithstanding any other provision of law,
				the owner of housing developed under this section may, with the approval of the
				Secretary, limit occupancy within the housing to persons with disabilities who
				can benefit from the supportive services offered in connection with the
				housing.(2)Tenant protections(A)LeaseThe lease between a tenant and an owner of
				housing assisted under this section shall be for not less than one year, and
				shall contain such terms and conditions as the Secretary shall determine to be
				appropriate.(B)Termination of tenancyAn owner may not terminate the tenancy or
				refuse to renew the lease of a tenant of a rental dwelling unit assisted under
				this section except—(i)for serious or repeated violation of the
				terms and conditions of the lease, for violation of applicable Federal, State,
				or local law, or for other good cause; and(ii)by providing the tenant, not less than 30
				days before such termination or refusal to renew, with written notice
				specifying the grounds for such action.(C)Voluntary participation in
				servicesA supportive service
				plan for housing assisted under this section shall permit each resident to take
				responsibility for choosing and acquiring their own services, to receive any
				supportive services made available directly or indirectly by the owner of such
				housing, or to not receive any supportive
				services..(f)Development cost limitationsSubsection (h) of section 811 is
			 amended—(1)in paragraph (1)—(A)by striking the paragraph heading and
			 inserting Group
			 homes;(B)in the first sentence, by striking
			 various types and sizes and inserting group
			 homes;(C)by striking subparagraph (E); and(D)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (E) and (F), respectively;(2)in paragraph (3), by inserting
			 established pursuant to paragraph (1) after cost
			 limitation; and(3)by adding at the end the following new
			 paragraph:(6)Applicability of HOME program cost
				limitations(A)In generalThe provisions of section 212(e) of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12742(e)) and the
				cost limits established by the Secretary pursuant to such section with respect
				to the amount of funds under subtitle A of title II of such Act that may be
				invested on a per unit basis, shall apply to supportive housing assisted with a
				capital advance under subsection (d)(1) and the amount of funds under such
				subsection that may be invested on a per unit basis.(B)WaiversThe Secretary may provide for waiver of the
				cost limits applicable pursuant to subparagraph (A)—(i)in the cases in which the cost limits
				established pursuant to section 212(e) of the Cranston-Gonzalez National
				Affordable Housing Act may be waived; and(ii)to provide for—(I)the cost of special design features to make
				the housing accessible to persons with disabilities;(II)the cost of special design features
				necessary to make individual dwelling units meet the special needs of persons
				with disabilities; and(III)the cost of providing the housing in a
				location that is accessible to public transportation and community
				organizations that provide supportive services to persons with
				disabilities..(g)Congressional notification of
			 waiverSection 811(k) is
			 amended—(1)in paragraph (1),
			 by adding the following after the second sentence: Not later than the
			 date of the exercise of any waiver permitted under the previous sentence, the
			 Secretary shall notify the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives of the waiver or the intention to exercise the waiver, together
			 with a detailed explanation of the reason for the waiver.; and(2)in paragraph
			 (4)—(A)by striking
			 prescribe, subject to the limitation under subsection (h)(6) of this
			 section) and inserting prescribe); and(B)by adding the
			 following after the first sentence: Not later than the date that the
			 Secretary prescribes a limit exceeding the 24 person limit in the previous
			 sentence, the Secretary shall notify the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives of the limit or the intention to prescribe a limit in
			 excess of 24 persons, together with a detailed explanation of the reason for
			 the new limit..(h)Minimum allocation for multifamily
			 projectsParagraph (1) of
			 section 811(l) is amended to read as follows:(1)Minimum allocation for multifamily
				projectsThe Secretary shall
				establish a minimum percentage of the amount made available for each fiscal
				year for capital advances under subsection (d)(1) that shall be used for
				multifamily projects subject to subsection
				(e)(4)..4.Project rental
			 assistanceSection 811(b) is
			 amended—(1)in the matter
			 preceding paragraph (1), by striking is authorized— and
			 inserting is authorized to take the following actions:;(2)in paragraph
			 (1)—(A)by striking
			 (1) to provide tenant-based and inserting (1)
			 Tenant-based
			 assistance.—To provide tenant-based; and(B)by striking
			 ; and and inserting a period;(3)in paragraph (2),
			 by striking (2) to provide assistance and inserting (2)
			 Capital
			 advances.—To provide assistance; and(4)by adding at the
			 end the following:(3)Project rental
				assistance(A)In
				generalTo offer additional methods of financing supportive
				housing for non-elderly adults with disabilities, the Secretary shall make
				funds available for project rental assistance pursuant to subparagraph (B) for
				eligible projects under subparagraph (C). The Secretary shall provide for State
				housing finance agencies and other appropriate entities to apply to the
				Secretary for such project rental assistance funds, which shall be made
				available by such agencies and entities for dwelling units in eligible projects
				based upon criteria established by the Secretary. The Secretary may not require
				any State housing finance agency or other entity applying for such project
				rental assistance funds to identify in such application the eligible projects
				for which such funds will be used, and shall allow such agencies and applicants
				to subsequently identify such eligible projects pursuant to the making of
				commitments described in subparagraph (C)(ii).(B)Contract
				terms(i)Contract
				termsProject rental
				assistance under this paragraph shall be provided—(I)in accordance with
				subsection (d)(2); and(II)under a contract
				having an initial term of not less than 180 months that provides funding for a
				term 60 months, which funding shall be renewed upon expiration, subject to the
				availability of sufficient amounts in appropriation Acts.(ii)Limitation on
				units assistedOf the total
				number of dwelling units in any multifamily housing project containing any unit
				for which project rental assistance under this paragraph is provided, the
				aggregate number that are provided such project rental assistance, that are
				used for supportive housing for persons with disabilities, or to which any
				occupancy preference for persons with disabilities applies, may not exceed 25
				percent of such total.(iii)Prohibition of
				capital advancesThe Secretary may not provide a capital advance
				under subsection (d)(1) for any project for which assistance is provided under
				this paragraph.(iv)Eligible
				populationProject rental
				assistance under this paragraph may be provided only for dwelling units for
				extremely low-income persons with disabilities and extremely low-income
				households that include at least one person with a disability.(C)Eligible
				projectsAn eligible project
				under this subparagraph is a new or existing multifamily housing project for
				which—(i)the development
				costs are paid with resources from other public or private sources; and(ii)a
				commitment has been made—(I)by the applicable
				State agency responsible for allocation of low-income housing tax credits under
				section 42 of the Internal Revenue Code of 1986, for an allocation of such
				credits;(II)by the applicable
				participating jurisdiction that receives assistance under the HOME Investment
				Partnership Act, for assistance from such jurisdiction; or(III)by any Federal
				agency or any State or local government, for funding for the project from funds
				from any other sources.(D)State agency
				involvementAssistance under
				this paragraph may be provided only for projects for which the applicable State
				agency responsible for health and human services programs, and the applicable
				State agency designated to administer or supervise the administration of the
				State plan for medical assistance under title XIX of the Social Security Act,
				have entered into such agreements as the Secretary considers
				appropriate—(i)to
				identify the target populations to be served by the project;(ii)to
				set forth methods for outreach and referral; and(iii)to make
				available appropriate services for tenants of the project.(E)Use
				requirementsIn the case of any project for which project rental
				assistance is provided under this paragraph, the dwelling units assisted
				pursuant to subparagraph (B) shall be operated for not less than 30 years as
				supportive housing for persons with disabilities, in accordance with the
				application for the project approved by the Secretary, and such dwelling units
				shall, during such period, be made available for occupancy only by persons and
				households described in subparagraph (B)(iv).(F)ReportNot
				later than 3 years after the date of the enactment of this paragraph, and again
				2 years thereafter, the Secretary shall submit to Congress a report—(i)describing the
				assistance provided under this paragraph;(ii)analyzing the
				effectiveness of such assistance, including the effectiveness of such
				assistance compared to the assistance program for capital advances set forth
				under subsection (d)(1) (as in effect pursuant to the amendments made by such
				Act); and(iii)making
				recommendations regarding future models for assistance under this
				section..5.Technical correctionsSection 811 is amended—(1)in subsection (a)—(A)in paragraph (1), by striking
			 and at the end;(B)in paragraph (2)—(i)by striking provides and
			 inserting makes available; and(ii)by striking the period at the end and
			 inserting ; and; and(C)by adding at the end the following new
			 paragraph:(3)promotes and facilitates community
				integration for people with significant and long-term
				disabilities.;(2)in subsection (c)—(A)in paragraph (1), by striking
			 special and inserting housing and community-based
			 services; and(B)in paragraph (2)—(i)by striking subparagraph (A) and inserting
			 the following:(A)make available voluntary supportive
				services that address the individual needs of persons with disabilities
				occupying such housing;;
				and(ii)in subparagraph (B), by striking the comma
			 and inserting a semicolon;(3)in subsection (d)(1), by striking
			 provided under and all that follows through shall
			 bear and inserting provided pursuant to subsection (b)(1) shall
			 bear;(4)in subsection (f)—(A)in paragraph (3)—(i)in subparagraph (B), by striking
			 receive and inserting be offered;(ii)by striking subparagraph (C) and inserting
			 the following:(C)evidence of the applicant’s experience
				in—(i)providing such supportive services;
				or(ii)creating and managing structured
				partnerships with service providers for the delivery of appropriate
				community-based
				services;;(iii)in subparagraph (D), by striking
			 such persons and all that follows through provision of
			 such services and inserting tenants; and(iv)in subparagraph (E), by inserting
			 other Federal, and before State; and(B)in paragraph (4), by striking
			 special and inserting housing and community-based
			 services;(5)in subsection (g), in paragraph (1) (as so
			 redesignated by section 3(c)(1) of this Act)—(A)in subparagraph (D) (as so redesignated by
			 section 3(c)(2) of this Act), by striking the necessary supportive
			 services will be provided and inserting appropriate supportive
			 services will be made available; and(B)by striking subparagraph (E) (as so
			 redesignated by section 3(c)(2) of this Act) and inserting the
			 following:(E)the extent to which the location and design
				of the proposed project will facilitate the provision of community-based
				supportive services and address other basic needs of persons with disabilities,
				including access to appropriate and accessible transportation, access to
				community services agencies, public facilities, and
				shopping;;(6)in subsection (j)—(A)by striking paragraph (4); and(B)by redesignating paragraphs (5), (6), and
			 (7) as paragraphs (4), (5), and (6), respectively;(7)in subsection (k)—(A)in paragraph (1), by inserting before the
			 period at the end of the first sentence the following: , which provides
			 a separate bedroom for each tenant of the residence;(B)in paragraph (2),
			 by striking the first sentence, and inserting the following: The term
			 person with disabilities means a household composed of one or
			 more persons who is 18 years of age or older and less than 62 years of age, and
			 who has a disability.;(C)by striking paragraph (3) and inserting the
			 following new paragraph:(3)The term supportive housing for
				persons with disabilities means dwelling units that—(A)are designed to meet the permanent housing
				needs of very low-income persons with disabilities; and(B)are located in housing that make available
				supportive services that address the individual health, mental health, or other
				needs of such
				persons.;(D)in paragraph (5), by striking a
			 project for; and(E)in paragraph (6)—(i)by inserting after and below subparagraph
			 (D) the matter to be inserted by the amendment made by section 841 of the
			 American Homeownership and Economic Opportunity Act of 2000 (Public Law
			 106–569; 114 Stat. 3022); and(ii)in the matter inserted by the amendment
			 made by subparagraph (A) of this paragraph, by striking wholly owned
			 and; and(8)in subsection (l)—(A)in paragraph (2), by striking
			 subsection (c)(1) and inserting subsection
			 (d)(1); and(B)in paragraph (3), by striking
			 subsection (c)(2) and inserting subsection
			 (d)(2).6.Authorization of
			 appropriationsSubsection (m)
			 of section 811 is amended to read as follows:(m)Authorization
				of appropriationsThere are authorized to be appropriated for
				providing assistance pursuant to this section $300,000,000 for each of fiscal
				years 2011 through
				2015..7.GAO studyThe Comptroller General of the United States
			 shall conduct a study of the supportive housing for persons with disabilities
			 program under section 811 of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 8013) to determine the adequacy and effectiveness of such
			 program in assisting households of persons with disabilities. Such study shall
			 determine—(1)the total number of households assisted
			 under such program;(2)the extent to which households assisted
			 under other programs of the Department of Housing and Urban Development that
			 provide rental assistance or rental housing would be eligible to receive
			 assistance under such section 811 program; and(3)the extent to which households described in
			 paragraph (2) who are eligible for, but not receiving, assistance under such
			 section 811 program are receiving supportive services from, or assisted by, the
			 Department of Housing and Urban Development other than through the section 811
			 program (including under the Resident Opportunity and Self-Sufficiency program)
			 or from other sources.Upon the completion of the study
			 required under this section, the Comptroller General shall submit a report to
			 the Congress setting forth the findings and conclusions of the study.Speaker of the House of RepresentativesVice President of the United States and President of the Senate